Citation Nr: 0210957	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  94-45 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss

2. Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure. 

3. Entitlement to service connection for night sweats, 
claimed as secondary to herbicide exposure.

4. Entitlement to service connection for an acquired 
psychiatric disorder to include memory loss, claimed as 
secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from February 1952 to October 
1953.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 1997,  on appeal from a December 1993 rating 
decision of the Salt Lake City, Utah  Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board remanded the claims to the RO for further development 
of the record.  	

As will be set forth below the Board has reviewed the 
procedural evidence of record and is of the opinion the 
claims are now ready for appellate review.


FINDINGS OF FACT

1. Competent medical opinion is of record indicating that the 
appellant's currently diagnosed bilateral hearing loss is 
consistent with reported in-service noise exposure.

2. Competent medical opinion does not indicate that the 
appellant has a dermatologic disorder that was caused or 
aggravated by military service.   

3. The appellant's reported "night sweats" do not cause an 
impairment of industrial or social capacity.

4. Competent medical opinion does not indicate that the 
appellant has a psychiatric disorder that was caused or 
aggravated by military service.   





CONCLUSIONS OF LAW

1. According the benefit of the doubt to the appellant, 
bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102 3.303, 3.385 (2001).

2. A dermatological disorder was not incurred or aggravated 
during active service, and may not be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3. The appellant's reported "night sweats" do not constitute 
a disability under applicable law.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2001).

4. An acquired psychiatric disorder to include memory loss 
was not incurred or aggravated during active service, and 
may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The record reflects that in February 1993 the RO requested 
from the appellant that he provide clarifying data as to 
medical treatment both inservice and post service for the 
disabilities at issue.  In part the appellant was requested 
to provide the dates of medical treatment during service, as 
well as the locations of the facilities where he had been 
treated.  He was also requested to provide the names of 
persons who knew him service and who had personal knowledge 
of any disability he may have had while on active duty.  The 
appellant was also requested to provide evidence of any 
employment physical examinations, as well as medical evidence 
from hospitals, clinics, and private physicians who treated 
him after military service.

In July 1993 the appellant's response was received.  In part, 
he reported that he had inservice symptoms of what he 
believed to be spinal meningitis, weight loss, daily vomiting 
and an inability to retain digested food.  He also reported 
that he had skin ulcers on his feet.  He enclosed pages of 
Internet extracts pertaining to the disorders in question.  
The appellant did not otherwise respond to the RO's February 
1993 letter.  

In March 1993 the National Personnel Records Center (NPRC) 
forwarded the appellant's service medical records.  The 
following month, the NPRC reported that it was unable to 
identify the Kobe Military Installation, alluded to by the 
appellant in his application for service-connected 
compensation.  In December 1993 the NPRC also reported that 
it had located no service medical records pertaining to the 
appellant for the conditions at issue that were generated by 
any Naval facility at Subic Bay in the Philippines between 
1952 to 1953 and the period inclusive.  In November 1993 the 
NPRC also reported that it could not locate any further 
service medical records pertaining to the appellant for the 
period 1952 to 1953.

In September 1994 the appellant was provided a statement of 
the case pertaining to the issues under appeal.  The 
statement of the case provided an outline of the applicable 
laws and regulations pertaining to the claims at issue, and 
how the evidence then of record did not substantiate the 
appellant's claims.

In June 1997 the Board remanded this case for further 
development of the record.  In part, the Board noted that the 
appellant had reported treatment by a VA medical center in 
February 1993 for the claimed skin disorder.  The Board also 
noted that the record suggested the veteran had been 
hospitalized at a VA facility in September 1993, but that 
these records had not been secured.  In its action paragraph 
the Board remanded the claims to afford the appellant an 
opportunity to provide any competent medical evidence that 
reflected his claimed disorders were due to exposure to 
herbicides during active service, and for the appellant to be 
afforded a clarifying VA audiological examination.  It was 
also noted that the appellant was requested to provide 
information as to the medical facilities at which he received 
inpatient and outpatient treatment pertaining to the 
disorders at issue since military service.

In February 1999, the directed VA examinations were 
conducted.  

In June 1999 the RO forwarded to the appellant a letter 
requesting the information requested in the Board's June 1997 
remand.  In January 2000 the veteran responded and indicated 
he had no further information beyond that previously 
submitted to proffer to the Board for its consideration.

In January 2000 the Social Security Administration advised 
the regional office that the appellant was not in receipt of 
any disability compensation from that agency.  Instead the 
Social Security Administration advised the RO that the 
appellant was receiving retirement benefits.

In sum, the appellant has been afforded clarifying VA 
examinations; has been advised of evidence necessary to 
substantiate his claim, and VA has conducted all appropriate 
development under the VCAA and other applicable law.  


Service Connection for Bilateral Hearing Loss

The appellant contends that he sustained hearing loss as a 
result of his active military duty.  After careful 
consideration of all evidence of record, the Board will grant 
the claim.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
In December 1993 the appellant was afforded a VA audiological 
examination, which revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
60
60
LEFT
5
5
55
65
75

In February 2000 the appellant was afforded a VA audiological 
examination, which revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
60
75
LEFT
5
5
55
75
80

Clinical testing of record plainly indicates that the 
appellant has a hearing disability within the meaning of the 
foregoing three criteria.  See 38 C.F.R. § 3.385 [The 
criteria for the establishment of a hearing impairment 
disability may be met in either of the following ways: (1) 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hz is 40 dB or greater, (2) or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 dB or greater; (3) or 
when speech recognition using the Maryland CNC Test is less 
than 94%.].  

However, remaining for resolution is whether there exists 
evidence indicating that the appellant had some in-service 
injury that would lead to his current hearing loss, and if 
so, whether medical evidence has been obtained which would 
link that incident to his current disability.

The appellant's claim for service connection for the 
disability at issue arose by statement received in February 
1993.  Although the appellant's service medical records are 
negative for any complaints or diagnoses of the disability in 
question, and the report of his separation examination dated 
in September 1953 indicated that a whispered voice test was 
performed with normal results, other evidence of record 
indicates that the appellant served a with a construction 
engineer battalion, and that he also had duty on a destroyer.  
In both capacities, the appellant could have been exposed to 
significant noise trauma, as he has claimed.  The appellant 
has reported that he had also had noise exposure while 
performing "light construction work" after military service, 
but that he had no other noise exposure history.

The February 2000 VA examiner opined that the appellant's 
pattern of hearing loss represented noise-induced trauma 
which he could have sustained during his military activity 
and training.  The examiner noted the appellant's report that 
he was without any other significant noise trauma and that 
his military service likely represented the cause of his 
hearing loss.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Such is applicable in this matter.  Although further 
development could be ordered on the question of the 
appellant's noise exposure in service, evidence is presently 
of record indicating that the appellant was so exposed, and 
it is doubtful that additional information of substantial 
value could be obtained.  The Board is therefore of the 
opinion that a state of relative equipoise has been reached 
in this case, and the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The appeal is therefore granted.


Service Connection for a Skin Disorder, 
Claimed as Secondary to Herbicide Exposure.

The appellant argues that he has periodic skin disturbances, 
which he contends are caused by in-service exposure to 
herbicides or other chemicals.  Having carefully considered 
the appellant's contentions in light of all evidence, the 
Board is of the opinion that the preponderance of the 
evidence is clearly against the claim, and the appeal will be 
denied.

The appellant's claim arose by statement received in February 
1993.  The appellant's service medical records disclose no 
symptoms, complaints, or diagnoses of the disorder at issue.

Following submission of his claim, the appellant was afforded 
a VA medical examination in December 1993.  The appellant was 
noted to be unable to provide a detailed history as to the 
claimed disorder but reported that he had periodically small 
growths that had mainly been confined to his face.  He stated 
that these brown spots had appeared and disappeared at times.  
The appellant also reported intermittent itching without 
remaining visible lesions involving mainly his chest and 
legs.  The examiner noted that although the appellant 
reported that he had had this skin disorder since 1952, none 
was present at the time of the examination.  The examiner 
further noted that the appellant had been at times diagnosed 
to have tinea corporis, as well as eczema.   The appellant 
reported itching on his legs and upper body on a daily basis.  
Upon clinical examination there was noted no rash on the 
skin.  The appellant was diagnosed to have a history of 
eczema with intermittent itching.

As is noted, there are three fundamental components to a 
claim of service connection for a claimed disorder:  (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Rabideau, supra.  

In this matter, it is to be doubted whether the appellant has 
a current dermatologic disorder.  He has not reported, and 
the record does not show, that the appellant's social or 
industrial capacity is impaired by the claimed disorder.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. 
Prinicipi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)]; see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Moreover, assuming that the appellant was shown to have a 
skin disorder, such has not been connected by competent 
evidence to his military service.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).  If a disability 
beyond a "history of" eczema could be shown, no medical 
professional has opined that such dermatologic disorder is 
linked to any incident of the appellant's military service.  

In this regard, the record does not shown the appellant to 
have served in Vietnam, and no statutory presumption of 
exposure to herbicides avails him.  cf.  McCartt v. West, 12 
Vet. App. 164 (1999); see U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 2001) 
(According a presumption of herbicide exposure to all 
veterans who, during active service, served in the Republic 
of Vietnam during the Vietnam era).

Although the appellant so maintains such a connection exists, 
his theory regarding this linkage is not competent evidence.  
It is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

The claim is therefore denied.


Service Connection for Night Sweats, and for 
an Acquired Psychiatric Disorder to Include Memory Loss

The appellant's claim arose by statement received in February 
1993.  In December 1993, the appellant reported that during 
active military duty at Subic Bay in the Philippines his 
installation would be overflown on a daily basis by an 
aircraft, believed by the appellant to have been spreading 
insecticide over his living and working area.  The appellant 
reported that he was hospitalized on one or two occasions 
during his military service, and that he was diagnosed to 
have possible meningitis.  The appellant also alleged that he 
had incurred these disabilities due to asbestos exposure.  He 
asserts that as a result of claimed in-service exposure to 
herbicides or other chemicals, he developed "night sweats" 
and memory loss.  Having carefully considered the appellant's 
contentions in light of the available evidence, the Board is 
of the opinion that the preponderance of the evidence is 
clearly against the claims.  

During a December 1993 VA examination, it was observed that 
the appellant no history of lung disease related to asbestos.  
The appellant also reported a history of night sweats that 
had been present approximately once weekly for the previous 
10 years, or since December 1983.  The appellant also 
reported that he would occasionally be awakened early in the 
morning and would note that his night clothes would be moist, 
which would necessitate him taking a shower.  He otherwise 
denied any fevers, chills, weight loss or reduced appetite.  
The appellant was diagnosed in part to have intermittent 
night sweats of unknown etiology.

Firstly, there has been no allegation or evidence adduced 
indicating that "night sweats" as a clinical entity is a 
disability as that term is defined by statutory and 
regulatory law, discussed supra.  

As to any memory loss and/or other psychiatric disorder, the 
appellant's service medical records reflect no complaints, 
symptoms, or diagnoses of any disorders related to the claims 
at issue.

During a December 1993 VA mental disorders examination, it 
was noted that the appellant had been previously hospitalized 
in September 1993 and assessed for reported memory problems.  
The appellant reported that he slept "better than most 
people" and reported that his appetite and weight were steady 
and normal.  Upon mental status examination the examiner 
noted significant impairment of memory.  It was noted that 
the appellant's intelligence appeared to be in the high 
average range.  The examiner commented that this appeared to 
be inconsistent with his reported difficulty in performing 
memory testing, suggesting a deficit in concentration and 
memory.  The appellant was diagnosed in part to have a 
depressive disorder not otherwise specified and 
undifferentiated somatoform disorder.  

The examiner opined that the appellant's severity of symptoms 
were related to depression over the death of his wife and 
that such symptoms were such that his ability to engage in 
social relationships was severely restricted.  The examiner 
further observed that the appellant was experiencing deficits 
in concentration and memory that may represent a 
pseudodementia that was related to his depression.

The evidence therefore does not suggest in any manner that 
any mental disorder or memory impairment is linked to the 
appellant's military service, and is instead tied to the 
death of the appellant's wife.  Although the appellant 
maintains otherwise, as is discussed above, he is not 
competent to render such an opinion.  Espiritu, supra.  

The claim is therefore denied. 


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.

Service connection for a skin disorder is denied.   

Service connection for night sweats is denied.

Service connection for a psychiatric disorder is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

